                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DONALD KISSNER,


                          Petitioner,               Case No. 2:12-cv-14478

v.                                                  United States District Judge
                                                    Paul D. Borman

CINDI CURTIN,

                     Respondent.
___________________________________/

                       OPINION AND ORDER:
        (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS,
         (2) DENYING CERTIFICATE OF APPEALABILITY, AND
     (3) DENYING PERMISSION TO APPEAL IN FORMA PAUPERIS

      Donald Kissner (“Petitioner”) filed this habeas case under 28 U.S.C. § 2254.

Petitioner is currently on parole from his 40-120 month sentence for his Shiawassee

Circuit Court guilty plea conviction to breaking and entering a building with intent

to commit larceny. MICH. COMP. LAWS § 750.110. Petitioner asserts that his trial

counsel was ineffective for advising him to accept a plea bargain rather than present

a defense that he only intended to borrow the shotgun taken from the victim’s home.

For the reasons stated below, the Court denies the petition, denies a certificate of

appealability, and denies leave to appeal in forma pauperis.
                                  I. Background

      This Court recites verbatim the relevant facts relied upon by the Michigan

Court of Appeals, which are presumed correct on habeas review pursuant to 28

U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

              In September 2000, the victim reported that a shotgun was stolen
      from his home. Subsequently, defendant was charged with first-degree
      home invasion, MICH. COMP. LAWS § 750.110a(2), and possession
      of a firearm during the commission of a felony (felony-firearm), MICH.
      COMP. LAWS § 750.227b.

             In November 2001, defendant pleaded guilty to breaking and
      entering a building with intent to commit larceny, MICH. COMP.
      LAWS § 750.110, in exchange for the prosecution’s dismissal of the
      first-degree home invasion and felony-firearm charges. The
      prosecution also dismissed a charge of unlawfully driving away an
      automobile (UDAA), MICH. COMP. LAWS § 750.413, in another
      case.

             As the factual basis for his guilty plea, defendant stated: “I took
      a gun that I was not supposed to.” Again, defendant stated: “I took a
      weapon that I was not supposed to, after entering his house.” Defendant
      clarified that he entered the victim’s house, through a door that had been
      closed, without permission. Defendant further explained that he took a
      shotgun from the victim’s house and admitted that his purpose in
      entering the victim’s house was to look for something to steal.
      Defendant also stated that he intended to use the gun for hunting.
      Thereafter, defense counsel and the prosecutor expressed satisfaction
      with the factual basis for the plea and agreed that the court complied
      with Mich. Ct. R. 6.302. Subsequently, defendant was sentenced to
      probation for 18 months, with seven months to be served in jail.
      However, in June 2002, defendant pleaded guilty to violating his
      probation and was sentenced to 40 to 120 months’ imprisonment.

            In July 2012, defendant filed a motion for relief from judgment
      which the trial court denied. In October 2013, this Court denied
      defendant’s delayed application for leave to appeal that order. People
                                        2
v. Kissner, unpublished order of the Court of Appeals, entered October
29, 2013 (Docket No. 315188).

       In October 2014, in lieu of granting defendant’s application for
leave to appeal, our Supreme Court remanded the case to the trial court
for further proceedings because the trial court failed to advise defendant
of his appellate rights at his original sentencing and at the sentencing
following his probation violation. The Court ordered the trial court,
upon remand, to properly advise defendant of his right to file an
application for leave to appeal to this Court and any appropriate
postconviction motions in the trial court, pursuant to the version of the
court rules in effect at the time of his sentencing. The Court also noted
that defendant was entitled to an attorney. People v. Kissner, 497 Mich.
873 (2014).

        In April 2015, defendant filed a motion to withdraw his 2001
guilty plea pursuant to Mich. Ct. R. 6.311. Defendant argued that his
plea was involuntary and unknowing because he received ineffective
assistance of counsel. Defendant claimed that he was not advised that
he had a valid defense to the charge—his lack of specific intent to
deprive the victim of the property when he entered the dwelling. In
other words, he was not told that he could not be guilty if he had a good-
faith belief that he had permission to take the shotgun or if he only had
the intent to borrow the shotgun. According to defendant, if he had
known this, he would have refused the plea offer and opted to go to
trial. Defendant requested to withdraw his plea or, in the alternative, an
evidentiary hearing. The trial court denied the motion and found that an
evidentiary hearing was not necessary considering defendant’s sworn
testimony at the plea hearing.

      In November 2016, defendant filed an application for leave to
appeal with this Court, as well as a motion to remand. The application
was granted, limited to the issues raised in the application and
supporting brief, and the matter was remanded to the trial court for an
evidentiary hearing on defendant’s claim of ineffective assistance of
counsel. The trial court was ordered to make findings of fact and a
determination on the record. Jurisdiction was retained. People v.
Kissner, unpublished order of the Court of Appeals, entered December
28, 2016 (Docket No. 335602). At the evidentiary hearing on remand,
defendant’s trial counsel, defendant, and defendant’s mother testified.
                                    3
       Following the hearing, the trial court rejected defendant’s claim,
       finding that: defendant’s testimony at the plea hearing undermined his
       argument that he had a valid defense, defendant’s credibility was
       suspect, and trial counsel was not ineffective for advising defendant to
       plead guilty.

People v. Kissner, No. 335602, 2018 WL 1020682, at *1-2 (Mich. Ct. App. Feb. 22,

2018).

       Petitioner filed his initial habeas petition with this court on October 10, 2012,

and soon thereafter he filed a motion to stay the case. The Court granted the motion,

and the case was held in abeyance while Petitioner exhausted his state court

remedies.

       As indicated above, state post-conviction review proceedings were protracted

as a result of the trial court’s failure to inform Petitioner of his state appellate rights.

After a plea withdrawal hearing was held and denied by the trial court in January of

2017, Petitioner filed an application for leave to appeal in the Michigan Court of

Appeals, raising one claim:

       I. Mr. Kissner should be permitted to withdraw his plea because his plea
       was not knowingly entered since he did not receive effective assistance
       of counsel in entering the plea; the record shows Mr. Kissner’s trial
       attorney was ineffective because he did not properly investigate the
       case or inform Mr. Kissner that he had a valid defense to the charge,
       and then coerced Mr. Kissner into accepting the plea because he
       threatened to withdraw from the case if Mr. Kissner did not plead
       guilty.

       The Michigan Court of Appeals affirmed in an unpublished opinion. Kissner,

2018 WL 1020682. Petitioner subsequently filed an application for leave to appeal
                                     4
in the Michigan Supreme Court that raised the same claim. The Michigan Supreme

Court denied the application by standard order. People v. Kissner, 915 N.W.2d 468

(Mich. 2018) (Table). Thereafter Petitioner moved to reopen this case, and after

further briefing, the matter is now ready for decision.

                              II. Standard of Review

      28 U.S.C. § 2254(d) curtails federal habeas review of state convictions for

claims adjudicated on the merits by state courts. A habeas petitioner must generally

demonstrate that the state court adjudication was “contrary to” or “involved an

unreasonable application of” clearly established Supreme Court law. Id. A decision

is “contrary to” clearly established Supreme Court law if the state court arrives at a

conclusion opposite to that reached by the Supreme Court on a question of law or if

the state court decides a case differently than the Supreme Court has on a set of

materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision unreasonably

applies the law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 409.

      Under this standard, a federal habeas court may not “issue the writ simply

because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at

410-11. “[A] state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

                                          5
state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

      In the present case, this standard of review applies to Petitioner’s claims

because the Michigan Court of Appeals rejected Petitioner’s application for leave to

appeal “for lack of merit in the grounds presented,” which counts as an adjudication

on the merits. See Werth v. Bell, 692 F.3d 486, 492-94 (6th Cir. 2012).

                                    III. Analysis

      Petitioner claims that his trial counsel was ineffective for failing to investigate

and present a defense that Petitioner had permission to borrow the shotgun that he

removed from the victim’s home rather than advise him to accept a plea bargain.

The trial court rejected this claim after holding an evidentiary hearing. The Michigan

Court of Appeals thereafter affirmed. Because the state court adjudication of

Petitioner’s claims did not involve an unreasonable application of clearly established

Supreme Court law, Petitioner has failed to demonstrate entitlement to habeas relief.

      Clearly established Supreme Court law sets forth a two-part test for ineffective

assistance of counsel claims. First, the defendant must demonstrate that counsel’s

performance was so deficient that the attorney was not functioning as “counsel”

guaranteed by the Sixth Amendment. Strickland v. Washington, 466 U.S. 668, 687

(1984). The defendant must overcome a strong presumption that counsel’s behavior

fell within the wide range of reasonable professional assistance. Id. at 689. Second,

                                           6
the defendant must show that his counsel’s deficient performance prejudiced his

defense. To do so, he must demonstrate that “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694. In the context of a guilty plea, the defendant must show that

there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and instead would have insisted on going to trial. Hill v. Lockhart,

474 U.S. 52, 58-59 (1985).

      When a state prisoner challenges his counsel’s conduct during plea

bargaining, a federal habeas court employs a “doubly deferential” standard of review

that gives both the state court and the defense attorney the benefit of the doubt. Burt

v. Titlow, 571 U.S. 12, 15 (2013). The Supreme Court has cautioned courts not to

second-guess counsel’s performance during plea negotiations:

      [A]dherence to the Strickland standard [is] all the more essential when
      reviewing the choices an attorney made at the plea bargain stage.
      Failure to respect the latitude Strickland requires can create at least two
      problems in the plea context. First, the potential for the distortions and
      imbalance that can inhere in a hindsight perspective may become all
      too real. The art of negotiation is at least as nuanced as the art of trial
      advocacy and it presents questions farther removed from immediate
      judicial supervision. There are, moreover, special difficulties in
      evaluating the basis for counsel’s judgment: An attorney often has
      insights borne of past dealings with the same prosecutor or court, and
      the record at the pretrial stage is never as full as it is after a trial. In
      determining how searching and exacting their review must be, habeas
      courts must respect their limited role in determining whether there was
      manifest deficiency in light of information then available to counsel.
      AEDPA compounds the imperative of judicial caution.

                                           7
             Second, ineffective-assistance claims that lack necessary
      foundation may bring instability to the very process the inquiry seeks
      to protect. Strickland allows a defendant “to escape rules of waiver and
      forfeiture.” Prosecutors must have assurance that a plea will not be
      undone years later because of infidelity to the requirements of AEDPA
      and the teachings of Strickland. The prospect that a plea deal will
      afterwards be unraveled when a court second-guesses counsel’s
      decisions while failing to accord the latitude Strickland mandates or
      disregarding the structure dictated by AEDPA could lead prosecutors
      to forgo plea bargains that would benefit defendants, a result favorable
      to no one.

Premo v. Moore, 562 U.S. 115, 125 (2011).

      Over fifteen years after Petitioner’s guilty plea, the state trial court held a

hearing on Petitioner’s claim. See ECF No. 14-10. Petitioner’s trial counsel testified

that he was appointed to represent Petitioner, and he had represented Petitioner on a

number of other cases on previous occasions. Id. at p. 9. Counsel met with Petitioner

both at the jail and at the courthouse. Id. at pp. 9-10. His billing records indicated

that he met with Petitioner after he was appointed, at a pretrial hearing, at a hearing

regarding a forensic evaluation, and at the preliminary examination. Id. at p. 10.

Counsel also had a long meeting with Petitioner’s mother. Id. at pp. 10, 16. Counsel

indicated that it was possible he met with Petitioner on additional occasions, but due

to the length of time since trial court proceedings he could not remember. Id. at p.

12.

      In preparing for Petitioner’s case, counsel read the police reports, spoke with

the police officers, and had discussions with the assistant prosecutor. Id. at pp. 16-

                                          8
17. Counsel had a long discussion with Petitioner about the pros and cons of entering

a guilty plea versus standing trial. Id. at pp. 16-17. Counsel was familiar with

Petitioner’s mental health problems. Id. at p. 17. He did not personally think based

on his interactions with Petitioner that he was incompetent, but he nevertheless asked

for a Forensic Center evaluation. Id. at p. 18. Counsel learned that Petitioner knew

the elderly victim. Id. at pp. 19-20. Contrary to Petitioner’s claim, he did not tell

counsel that the victim let him borrow his shotgun, but Petitioner told counsel that

was what he told police. Id. at pp. 20-21.

      Counsel explained to Petitioner, “Your options are we go to trial, explain to

him it’s a jury of twelve people, that if they believe that his intent was to borrow the

gun, or as he had indicated, I remember in the police report that he said, told the

police that it was his intent to borrow the gun, that he could be acquitted of the

charges.” Id. at pp. 21-22. Counsel informed Petitioner that the alternative was to

“work out the best possible deal” to limit his sentence. Id. at p. 22. Counsel added,

“I always tell my clients: it is your decision. I don’t force them to do anything. I

make recommendations.” Id. Counsel testified that Petitioner decided to accept the

plea deal. “I will tell you, he jumped at it. He said: I want to do that. He also told me

that he did take the gun - he needed money, or something.” Id.

      Petitioner, on the other hand, testified that he only spoke with his attorney one

time, and that he told counsel that he only intended to borrow the shotgun. Id. at p.

                                             9
53. Petitioner explained that the victim lived across the street and was like a

grandfather to him, and he borrowed the shotgun from him in the past. Id. Petitioner

testified that counsel told him that if he did not take plea deal, then he would

withdraw from the case. Id. at p. 55.

      Following the hearing, the trial court ruled from the bench that Petitioner was

not deprived of the effective assistance of counsel. After reciting the standard

governing ineffective assistance of counsel claims, the trial court found:

             Mr. Kissner claims that he had no intent to deprive the owner of
      the firearm – I think it was a shotgun. Intent to deprive is an element of
      larceny, which was the predicate offense used to support a conviction
      for breaking and entering with intent. Mr. Kissner claims that he was
      unaware that the lack of intent to deprive meant he had a substantial
      defense to the charges. However, at the plea – and that’s from people’s
      exhibit 1 - Mr. Kissner acknowledged that he broke into the home with
      the intent to find something to steal. And I take some language from the
      transcript: The court: it was your purpose when you entered the house
      to look for something to steal? Mr. Kissner: Yes. That’s at page eight
      through ten of the plea transcript.

              So, the court finds that Mr. Kissner’s statement at the time of the
      plea, it undermines his claim that he had a valid defense. Moreover, Mr.
      Corwin testified that Mr. Kissner expressly stated that he intended to
      steal the firearm. Mr. Corwin could not have examined Mr. Kissner on
      the stand without suborning perjury. Mr. Kissner would have had to
      testify in the narrative and the court will not speculate what result that
      would have caused at trial. And, additionally, even though we heard his
      testimony - although we heard his testimony - Mr. Kissner’s credibility
      is suspect with this court. He only raised these issues of ineffective
      assistance after Mr. Corwin testified against him during an obstruction
      of justice charge, which itself involved a falsified affidavit. So this court
      finds that trial counsel was not constitutionality ineffective for advising
      Mr. Kissner to plead guilty. In fact, Mr. Corwin spared Mr. Kissner a
      prison sentence. Mr. Kissner’s probation violation sent him to prison,
                                           10
      not the conduct of Mr. Corwin. So, the court finds that Mr. Corwin’s
      performance was constitutionally effective and did not deprive Mr.
      Kissner of his constitutional right to counsel.

ECF No. 14-10, at pp. 107-08.

      The Michigan Court of Appeals thereafter affirmed this decision. The

appellate court deferred to the trial court’s determination that Petitioner’s testimony

was not credible, and it found that Petitioner’s testimony at the plea hearing that he

intended to steal something from the victim’s home belied his claim that he had a

valid defense. Kissner, 2018 WL 1020682, at *2-4.

      The state court adjudication did not involve an unreasonable application of

the Strickland standard. With respect to the deficient performance prong, defense

counsel testified that he spoke with Petitioner and was aware of the defense

Petitioner proffered to police that he only intended to borrow the shotgun. Counsel

informed Petitioner that he could elect to stand trial on that defense, or he could

accept the plea bargain. It is worth noting that the original charge of first-degree

home invasion carried a maximum twenty-year term of imprisonment. See ECF 14-

2, at p. 6. The plea deal, on the other hand, called for dismissal of the original charges

and for Petitioner to plead guilty to the lesser charge of breaking and entering with

intent to steal. The trial court sentenced Petitioner on the reduced charge to seven

months in jail (with 165 days of credit for time served) and eighteen months of

probation. ECF No. 14-5, at p. 24. Petitioner’s eventual lengthier term came not as

                                           11
a result of his guilty plea but because he violated the terms of his probation. See ECF

Nos. 14-3, 14-4. Affording counsel the deference due under the constitutional

standard, he did not perform deficiently in advising Petitioner regarding the plea

bargain.

      With respect to the prejudice prong, Petitioner fails to demonstrate there is a

reasonable probability that but for counsel’s errors he would have insisted on going

to trial. Counsel testified at the hearing that he advised Petitioner regarding his trial

options, including the “I only borrowed it” defense, but Petitioner jumped at the plea

offer instead. There is no reasonable probability that Petitioner would have turned

down eighteen months’ probation in favor of an uncertain chance at a dubious trial

defense.

      These conclusions follow directly from the trial court’s determination that

Petitioner’s testimony at the hearing was not credible. Petitioner asserts that the

Michigan Court of Appeals erred in accepting the trial court’s factual findings.

However, a state court’s factual determinations are presumed correct on federal

habeas review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this

presumption of correctness only with clear and convincing evidence. Warren v.

Smith, 161 F.3d 358, 360-61 (6th Cir. 1998). Petitioner failed to present either the

state court or this court with evidence sufficient to overturn the trial court’s

determination that the testimony he offered at the evidentiary hearing was not

                                           12
credible. Indeed, all of Petitioner’s on-the-record responses during the plea colloquy

are consistent with his counsel’s testimony and inconsistent with his contrary

representations at the evidentiary hearing. At no point in the plea hearing did

Petitioner hint at having a defense to the charges. When asked by the trial court,

Petitioner admitted that he broke into the victim’s home to look for something to

steal. Accordingly, Petitioner was not denied the effective assistance of counsel for

his attorney’s advice to accept a favorable plea bargain. Nor did the Michigan Court

of Appeals unreasonably decide his claim. Accordingly, Petitioner has failed to

demonstrate entitlement to habeas relief. The petition is DENIED.

                             IV. Certificate of Appealability

      In order to appeal the Court’s decision, Petitioner must obtain a certificate of

appealability. 28 U.S.C. § 2253(c)(2). The applicant is required to show that

reasonable jurists could debate whether the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

A federal district court may grant or deny a certificate of appealability when the

court issues a ruling on the habeas petition. Castro v. United States, 310 F.3d 900,

901 (6th Cir. 2002). Here, jurists of reason would not debate the Court’s conclusion

that Petitioner has failed to demonstrate entitlement to habeas relief with respect to

his claims because they are devoid of merit.

                                         13
      Finally, Petitioner is denied permission to appeal in forma pauperis because

any appeal would be frivolous. 28 U.S.C. § 1915(a)(3).

                                 V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

writ of habeas corpus, 2) DENIES a certificate of appealability, and 3) DENIES

permission to appeal in forma pauperis.

      SO ORDERED.

Dated: March 24, 2020                          s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge




                                          14
